UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Annual Report to Shareholders DWS Short Duration Fund (formerly DWS Short Duration Plus Fund) Contents 4 Portfolio Management Review 9 Performance Summary 13 Information About Your Fund's Expenses 15 Portfolio Summary 17 Investment Portfolio 37 Statement of Assets and Liabilities 39 Statement of Operations 40 Statement of Changes in Net Assets 41 Financial Highlights 46 Notes to Financial Statements 62 Report of Independent Registered Public Accounting Firm 63 Tax Information 64 Investment Management Agreement Approval 69 Summary of Management Fee Evaluation by Independent Fee Consultant 73 Board Members and Officers 78 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In the current market environment, mortgage-backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Overview of Market and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The fund's Class A shares produced a total return of -0.51% for the 12 months ended September 30, 2011. The fund's benchmark, the Barclays Capital 1-3 Year Government/Credit Index, produced a total return of 1.27% for the same period.1 The average return for the Morningstar Short-Term Bond Funds category for the 12 months was 0.90%.2 The U.S. Federal Reserve Board (the Fed) left short-term interest rates at essentially zero throughout the 12 months, maintaining a target range for the federal funds rate (overnight bank lending rate) of between 0% and 0.25%. In addition, in November of 2010, the Fed initiated a second round of quantitative easing in the form of bond purchases designed to keep market interest rates low and help stimulate the economy. The market had been anticipating additional quantitative easing for some time and actually traded lower once the size and duration of the program were confirmed. In addition, economic data appeared to show signs of strengthening as the quarter progressed. The result was a significant rise in rates early in the period from historically low levels all along the yield curve.3 As the year 2011 opened, the economy continued to show signs of improvement, and rates continued to rise modestly along the length of the yield curve. However, there was substantial volatility in rates as the markets attempted to digest unsettling news, most notably of political unrest in the Middle East and of a catastrophic earthquake and tsunami in Japan. Despite accommodative monetary policy, weakness in employment and housing continued to raise concerns over the possibility of a dip into a second recession. In addition, the threat of default on Greece's sovereign debt hung over the global credit markets over the latter part of the period.4 Markets feared the direct impact a default would have on European banks and the spillover effects into the global economy. In the United States, a fractious debate over raising the debt ceiling and the subsequent downgrading of U.S. credit rattled investor confidence.5 Noting this backdrop, the Fed announced its intention to leave short-term rates at essentially zero through mid-2013. The result was declining overall interest rates and a sharp decline in rates on longer maturities late in the fiscal period, along with a widening of credit spreads.6 For the full 12 months, interest rates fell along the entire Treasury yield curve. To illustrate, the 2-year yield went from 0.42% to 0.25%, the 5-year from 1.27% to 0.96%, the 10-year from 2.53% to 1.52% and the 30-year from 3.69% to 2.90%. Positive Contributors to Performance In August 2011, the fund increased exposure to U.S. Treasuries, which helped relative performance late in the period as more credit-sensitive sectors lagged. At the same time, the fund also increased the allocation to asset-backed securities, which outperformed versus other spread sectors over the remainder of the period.7 Negative Contributors to Performance The fund's underperformance vs. the benchmark for the 12 months ended September 30, 2011 was primarily due to our overall focus on spread sectors, as investors sought the safety of U.S. Treasuries late in the period, despite the very low yields that were available. In particular, overweight exposure to investment-grade corporate bonds, including those within financials and the more economically sensitive sectors, served as a drag on returns.8 This positioning worked well for the fund until the middle of July 2011, when concerns accelerated about European banks and the systemic risk from a potential Greek default. As part of our approach, we seek to enhance returns by employing a global tactical asset allocation ("GTAA") overlay strategy. This strategy attempts to take advantage of inefficiencies within global bond and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts.9 For the 12 months ended September 30, 2011, the GTAA strategy was a modest negative factor in the fund's performance. Outlook and Positioning As of September 30, 2011, the bulk of the portfolio was allocated as follows: 40% to investment-grade corporate bonds, 22% to agency- and government-backed securities, 8% to residential mortgage-backed securities (MBS), 10% to commercial mortgage-backed securities (CMBS), 5% to asset-backed securities (ABS), 6% to municipal bonds and 6% to leveraged loans.10,11 As of September 30, 2011, the fund's overall quality profile remained relatively high, with the average credit quality of investments in the fund at AA-. As of September 30, 2011, the fund's overall duration was 1.5 years vs. 1.9 years for the Barclays Capital 1-3 Year Government/Credit Index. We continue to view credit sectors (including financials within corporate bonds) as attractive on a relative basis. Corporate fundamentals are strong, as reflected in low leverage (debt) and significant cash on balance sheets. In addition, interest rates are low and debt markets are liquid, easing corporate refinancing. However, we believe the timetable for resolving the debt issues in Europe is likely to be protracted and that credit markets are likely to continue to be jittery along the way. In addition, there is increased risk of a global recession as the governments of developed countries wrestle with the need to bring budgets into balance. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Short Duration Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the portion of assets allocated to the fund's global tactical asset allocation overlay strategy. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team William Chepolis, CFA Gary Russell, CFA Eric S. Meyer, CFA John D. Ryan Ohn Choe, CFA Darwei Kung Portfolio Managers, Deutsche Investment Management Americas Inc. Robert Wang Thomas Picciochi Portfolio Managers, QS Investors The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1Barclays Capital 1-3 Year Government/Credit Index is an unmanaged index consisting of all U.S. government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2Source: Morningstar, Inc. Short-term bond portfolios invest primarily in corporate and other investment-grade U.S. fixed-income issues and typically have durations of 1.0 to 3.5 years. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. 3The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 4 Sovereign debt is a government bond that is issued in a foreign currency. 5Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 6Credit spread refers to the excess yield lower-quality bond sectors offer over higher- quality instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 7Asset-backed securities (ABS) are backed by loans, credit or receivables. 8"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 9 Forward currency contracts lock in the price at which a currency can be purchased or sold on a future date. 10Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. 11Commercial mortgage-backed securities (CMBS) are secured by loans on commercial properties. Performance Summary September 30, 2011 Average Annual Total Returns as of 9/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -0.51% 3.39% 2.99% 3.77% Class B -1.31% 2.56% 2.09% 2.70% Class C -1.26% 2.61% 2.24% 3.02% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -3.25% 2.43% 2.42% 3.48% Class B (max 4.00% CDSC) -4.19% 1.94% 1.92% 2.70% Class C (max 1.00% CDSC) -1.26% 2.61% 2.24% 3.02% No Sales Charges Life of Institutional Class* Class S -0.31% 3.60% 3.17% 3.95% N/A Institutional Class -0.18% 3.70% N/A N/A 2.99% Barclays Capital 1-3 Year Government/Credit Index+ 1.27% 3.56% 4.15% 3.68% 3.26% *Institutional Class commenced operations on August 27, 2008. Index returns began on August 31, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 0.83%, 1.78%, 1.58%, 0.71% and 0.50% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A shares prior to its inception on November 29, 2002, Class B shares prior to its inception on April 23, 2007 and for Class C shares prior to its inception on February 3, 2003 are derived from the historical performance of the Investment Class shares of DWS Short Duration Fund (which was renamed Class S shares on October 23, 2006) during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Prior to November 17, 2004, performance of the Fund shown in this section was obtained while the Fund had a different investment objective and investment strategies, and different fees and expenses. The returns during the year 2004 include a 2.7% one-time effect of the conversion of the Fund from a stable value fund to a short-term bond fund and in the absence of such conversion, the returns would have been lower. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Short Duration Fund — Class A [] Barclays Capital 1-3 Year Government/Credit Index+ Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +Barclays Capital 1-3 Year Government/Credit Index is an unmanaged index consisting of all U.S. government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 9/30/11 $ 9/30/10 $ Distribution Information: Twelve Months as of 9/30/11: Income Dividends $ Return of capital $ September Income Dividend $ SEC 30-day Yield++ % Current Annualized Distribution Rate++ % ++The SEC yield is net investment income per share earned over the month ended September 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.49% for Class S shares had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on September 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.92% for Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Short-Term Bond Funds Category as of 9/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 93 3-Year of 74 5-Year of 75 Class B 1-Year of 97 3-Year of 87 Class C 1-Year of 96 3-Year of 85 5-Year of 90 Class S 1-Year of 90 3-Year of 70 5-Year of 69 10-Year 48 of 26 Institutional Class 1-Year of 87 3-Year of 66 Prior to November 17, 2004, the Fund had a different investment objective and investment strategy. Performance and rankings prior to November 17, 2004 should not be considered representative of the present Fund. Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Class S shares; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (April 1, 2011 to September 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended September 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Short Duration Fund .84% 1.56% 1.57% .63% .53% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 9/30/11 9/30/10 Corporate Bonds 40% 48% Government & Agency Obligations 22% 18% Commercial Mortgage-Backed Securities 10% 7% Collateralized Mortgage Obligations 7% 8% Loan Participations and Assignments 6% 6% Municipal Bonds and Notes 6% 0% Asset-Backed 5% 7% Cash Equivalents 3% 3% Mortgage-Backed Securities Pass-Throughs 1% 3% 100% 100% Quality (Excluding Securities Lending Collateral and Cash Equivalents) 9/30/11 9/30/10 AAA 16% 35% AA 33% 13% A 15% 17% BBB 23% 24% BB 5% 5% B 3% 2% CCC 1% 1% CC 1% — Not Rated 3% 3% 100% 100% The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Asset Allocation and Quality are subject to change. Interest Rate Sensitivity 9/30/11 9/30/10 Effective Maturity 2.7 years 3.1 years Effective Duration 1.5 years 1.6 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Interest Rate Sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 17. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of September 30, 2011 Principal Amount ($) Value ($) Corporate Bonds 39.5% Consumer Discretionary 2.8% AMC Entertainment, Inc., 8.0%, 3/1/2014 Asbury Automotive Group, Inc., 7.625%, 3/15/2017 AutoZone, Inc., 5.75%, 1/15/2015 Cablevision Systems Corp., 7.75%, 4/15/2018 Comcast Corp., 4.95%, 6/15/2016 DIRECTV Holdings LLC: 3.55%, 3/15/2015 4.75%, 10/1/2014 DISH DBS Corp.: 6.625%, 10/1/2014 7.125%, 2/1/2016 Fortune Brands, Inc., 6.375%, 6/15/2014 Great Canadian Gaming Corp., 144A, 7.25%, 2/15/2015 Hertz Corp., 8.875%, 1/1/2014 Hyundai Motor Manufacturing Czech sro, 144A, 4.5%, 4/15/2015 JC Penney Corp., Inc., 9.0%, 8/1/2012 Kia Motors Corp., 144A, 3.625%, 6/14/2016 NBCUniversal Media LLC, 3.65%, 4/30/2015 News America, Inc., 7.6%, 10/11/2015 Penske Automotive Group, Inc., 7.75%, 12/15/2016 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Time Warner Cable, Inc., 6.2%, 7/1/2013 Videotron Ltd., 9.125%, 4/15/2018 Wyndham Worldwide Corp., 6.0%, 12/1/2016 Consumer Staples 0.4% Constellation Brands, Inc., 7.25%, 5/15/2017 H.J. Heinz Co., 2.0%, 9/12/2016 Smithfield Foods, Inc., 7.75%, 7/1/2017 Wm. Wrigley Jr. Co., 144A, 3.7%, 6/30/2014 Energy 3.1% Anadarko Petroleum Corp., 5.95%, 9/15/2016 Bristow Group, Inc., 7.5%, 9/15/2017 Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Cenovus Energy, Inc., 4.5%, 9/15/2014 El Paso Corp., 7.25%, 6/1/2018 Enterprise Products Operating LLC: 3.2%, 2/1/2016 Series G, 5.6%, 10/15/2014 Forest Oil Corp., 8.5%, 2/15/2014 Hess Corp., 7.0%, 2/15/2014 Husky Energy, Inc., 5.9%, 6/15/2014 KazMunayGaz National Co., 144A, 11.75%, 1/23/2015 Kinder Morgan Energy Partners LP, 5.625%, 2/15/2015 Newfield Exploration Co., 7.125%, 5/15/2018 Noble Holding International Ltd., 3.45%, 8/1/2015 ONEOK Partners LP, 3.25%, 2/1/2016 Plains All American Pipeline LP, 3.95%, 9/15/2015 Plains Exploration & Production Co., 7.625%, 6/1/2018 Quicksilver Resources, Inc., 8.25%, 8/1/2015 Stone Energy Corp., 6.75%, 12/15/2014 Transocean, Inc., 4.95%, 11/15/2015 Williams Partners LP, 3.8%, 2/15/2015 Financials 24.7% Abbey National Treasury Services PLC, 144A, 3.875%, 11/10/2014 AEGON NV, 4.625%, 12/1/2015 AIG-FP Matched Funding, Series 2005-28, 4.43%*, 3/4/2015 Akbank T.A.S, 144A, 5.125%, 7/22/2015 Ally Financial, Inc., 8.3%, 2/12/2015 American Express Credit Corp., Series D, 5.125%, 8/25/2014 American International Group, Inc.: 4.25%, 9/15/2014 7.7%*, 5/4/2022 Anglo American Capital PLC, 144A, 9.375%, 4/8/2014 Ashton Woods U.S.A. LLC, 144A, Step-up Coupon, 0% to 6/30/2012, 11.0% to 6/30/2015 Banco Votorantim SA, 144A, 5.25%, 2/11/2016 Bank of America Corp., Series L, 1.673%*, 1/30/2014 Bank of Nova Scotia, 144A, 2.15%, 8/3/2016 Barclays Bank PLC: 144A, 2.5%, 9/21/2015 (a) Series 1, 5.0%, 9/22/2016 6.275%*, 11/10/2025 BB&T Corp., 0.953%*, 4/28/2014 BBVA Bancomer SA, 144A, 4.5%, 3/10/2016 BBVA U.S. Senior SAU, 3.25%, 5/16/2014 BNP Paribas, 144A, 4.8%, 6/24/2015 Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Canadian Imperial Bank of Commerce, 144A, 2.75%, 1/27/2016 Capital One Financial Corp.: 3.15%, 7/15/2016 7.375%, 5/23/2014 Caterpillar Financial Services Corp., Series F, 4.85%, 12/7/2012 Citigroup, Inc., 4.75%, 5/19/2015 CME Group, Inc., 5.75%, 2/15/2014 CNA Financial Corp., 6.5%, 8/15/2016 Commonwealth Bank of Australia, 144A, 3.1%, 3/31/2017 Credit Agricole SA, 144A, 3.5%, 4/13/2015 Credit Suisse AG, 144A, 2.6%, 5/27/2016 Daimler Finance North America LLC, 6.5%, 11/15/2013 Deutsche Telekom International Finance BV, 144A, 3.125%, 4/11/2016 DnB NOR Boligkreditt, 144A, 2.1%, 10/14/2015 Encana Holdings Finance Corp., 5.8%, 5/1/2014 Export-Import Bank of Korea: 3.75%, 10/20/2016 4.125%, 9/9/2015 (a) Ford Motor Credit Co., LLC: 7.25%, 10/25/2011 8.0%, 12/15/2016 FUEL Trust, 144A, 3.984%, 6/15/2016 General Electric Capital Corp., 5.0%, 5/15/2016 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Hartford Financial Services Group, Inc., 4.0%, 3/30/2015 Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 Hospitality Properties Trust, (REIT), 7.875%, 8/15/2014 Host Hotels & Resorts LP, (REIT), 6.875%, 11/1/2014 Hyundai Capital Services, Inc., 144A, 6.0%, 5/5/2015 Iberdrola Finance Ireland Ltd., 144A, 3.8%, 9/11/2014 ING Bank NV, 144A, 1.397%*, 3/15/2013 Intesa Sanpaolo SpA: 144A, 2.708%*, 2/24/2014 144A, 3.625%, 8/12/2015 JPMorgan Chase & Co.: 2.05%, 1/24/2014 3.4%, 6/24/2015 KeyCorp, Series H, 6.5%, 5/14/2013 Lincoln National Corp., 4.3%, 6/15/2015 Lloyds TSB Bank PLC, 144A, 4.375%, 1/12/2015 Merrill Lynch & Co., Inc., Series B, 5.3%, 9/30/2015 Morgan Stanley: 2.875%, 7/28/2014 3.8%, 4/29/2016 6.0%, 5/13/2014 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 Nomura Holdings, Inc., 5.0%, 3/4/2015 PC Financial Partnership, 5.0%, 11/15/2014 Petrobras International Finance Co.: 3.875%, 1/27/2016 6.125%, 10/6/2016 Pricoa Global Funding I, 144A, 5.45%, 6/11/2014 Principal Financial Group, Inc., 7.875%, 5/15/2014 Prudential Financial, Inc.: Series D, 3.625%, 9/17/2012 6.2%, 1/15/2015 Qtel International Finance Ltd., 144A, 3.375%, 10/14/2016 RCI Banque SA, 144A, 4.6%, 4/12/2016 Rio Tinto Finance (U.S.A.) Ltd., 8.95%, 5/1/2014 Royal Bank of Canada, 144A, 3.125%, 4/14/2015 Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 Santander U.S. Debt SA Unipersonal, 144A, 3.724%, 1/20/2015 Societe Generale, 144A, 3.1%, 9/14/2015 Springleaf Finance Corp., Series J, 5.9%, 9/15/2012 (a) SunTrust Banks, Inc., 3.6%, 4/15/2016 Svensk Exportkredit AB, 2.125%, 7/13/2016 Telecom Italia Capital SA: 4.95%, 9/30/2014 6.175%, 6/18/2014 The Goldman Sachs Group, Inc.: 3.625%, 2/7/2016 5.125%, 1/15/2015 6.0%, 5/1/2014 TNK-BP Finance SA: 144A, 6.25%, 2/2/2015 Series 2, 144A, 7.5%, 7/18/2016 Tyco International Finance SA, 4.125%, 10/15/2014 Vale Overseas Ltd., 6.25%, 1/23/2017 Ventas Realty LP, (REIT), 3.125%, 11/30/2015 Virgin Media Secured Finance PLC, 6.5%, 1/15/2018 Wells Fargo & Co.: 3.625%, 4/15/2015 Series I, 3.75%, 10/1/2014 Woori Bank Co., Ltd., 144A, 4.5%, 10/7/2015 Health Care 0.8% Community Health Systems, Inc., 8.875%, 7/15/2015 Genzyme Corp., 3.625%, 6/15/2015 HCA, Inc., 7.25%, 9/15/2020 Life Technologies Corp.: 3.375%, 3/1/2013 4.4%, 3/1/2015 Watson Pharmaceuticals, Inc., 5.0%, 8/15/2014 Industrials 0.9% Actuant Corp., 6.875%, 6/15/2017 ARAMARK Corp., 8.5%, 2/1/2015 BAE Systems Holdings, Inc., 144A, 4.95%, 6/1/2014 BE Aerospace, Inc., 8.5%, 7/1/2018 Belden, Inc., 7.0%, 3/15/2017 Burlington Northern Santa Fe LLC, 7.0%, 2/1/2014 Cenveo Corp., 144A, 10.5%, 8/15/2016 Corrections Corp. of America, 7.75%, 6/1/2017 Ingersoll-Rand Global Holding Co., Ltd., 9.5%, 4/15/2014 Information Technology 0.5% MasTec, Inc., 7.625%, 2/1/2017 Motorola Solutions, Inc., 5.375%, 11/15/2012 Xerox Corp.: 5.65%, 5/15/2013 6.4%, 3/15/2016 Materials 1.3% Airgas, Inc.: 2.85%, 10/1/2013 2.95%, 6/15/2016 Appleton Papers, Inc., 11.25%, 12/15/2015 ArcelorMittal, 9.0%, 2/15/2015 Ball Corp., 6.75%, 9/15/2020 Berry Plastics Corp., 4.999%*, 2/15/2015 Clondalkin Acquisition BV, 144A, 2.347%*, 12/15/2013 Crown Americas LLC, 7.625%, 5/15/2017 GEO Specialty Chemicals, Inc.: 144A, 7.5%, 3/31/2015 (PIK) 10.0%, 3/31/2015 Georgia-Pacific LLC, 144A, 7.125%, 1/15/2017 Hexcel Corp., 6.75%, 2/1/2015 Hyundai Steel Co., 144A, 4.625%, 4/21/2016 Lyondell Chemical Co., 11.0%, 5/1/2018 NewMarket Corp., 7.125%, 12/15/2016 Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Steel Dynamics, Inc., 7.625%, 3/15/2020 United States Steel Corp., 7.0%, 2/1/2018 Telecommunication Services 2.1% America Movil SAB de CV, 2.375%, 9/8/2016 American Tower Corp., 4.625%, 4/1/2015 AT&T, Inc., 2.4%, 8/15/2016 CC Holdings GS V LLC, 144A, 7.75%, 5/1/2017 Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 Digicel Ltd., 144A, 12.0%, 4/1/2014 Frontier Communications Corp.: 6.625%, 3/15/2015 8.125%, 10/1/2018 iPCS, Inc., 2.379%*, 5/1/2013 Qwest Corp., 7.5%, 10/1/2014 Telefonica Emisiones SAU, 6.421%, 6/20/2016 Windstream Corp., 7.0%, 3/15/2019 Utilities 2.9% AES Corp., 8.0%, 6/1/2020 Ameren Corp., 8.875%, 5/15/2014 Baltimore Gas & Electric Co., 6.125%, 7/1/2013 Consolidated Edison Co. of New York, Inc., 5.55%, 4/1/2014 Consumers Energy Co., Series J, 6.0%, 2/15/2014 DTE Energy Co., 7.625%, 5/15/2014 Duke Energy Corp., 6.3%, 2/1/2014 FirstEnergy Solutions Corp., 4.8%, 2/15/2015 Florida Power Corp., 4.8%, 3/1/2013 Korea Electric Power Corp., 144A, 3.0%, 10/5/2015 NRG Energy, Inc., 7.375%, 1/15/2017 Oncor Electric Delivery Co., 6.375%, 5/1/2012 Ras Laffan Liquefied Natural Gas Co., Ltd. III, 144A, 5.5%, 9/30/2014 Sempra Energy, 8.9%, 11/15/2013 Total Corporate Bonds (Cost $993,339,539) Mortgage-Backed Securities Pass-Throughs 1.2% Federal National Mortgage Association: 4.5%, 4/1/2023 5.0%, 9/1/2023 6.0%, 8/1/2021 Government National Mortgage Association: 5.5%, with various maturities from 7/20/2038 until 11/20/2038 6.0%, with various maturities from 1/15/2022 until 11/20/2038 6.5%, with various maturities from 8/20/2038 until 2/20/2039 7.0%, 10/20/2038 9.5%, with various maturities from 12/15/2016 until 7/15/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $28,790,339) Asset-Backed 5.1% Automobile Receivables 1.5% AmeriCredit Automobile Receivables Trust, "D", Series 2011-1, 4.26%, 2/8/2017 AmeriCredit Prime Automobile Receivable: "A4A", Series 2007-2M, 5.35%, 3/8/2016 "C", Series 2007-1, 5.43%, 2/10/2014 Carmax Auto Owner Trust, "A3", Series 2010-1, 1.56%, 7/15/2014 CPS Auto Trust, "A4", Series 2007-B, 144A, 5.6%, 1/15/2014 Ford Credit Auto Owner Trust: "B", Series 2007-A, 5.6%, 10/15/2012 "B", Series 2007-B, 5.69%, 11/15/2012 Triad Auto Receivables Owner Trust, "A4B", Series 2007-B, 1.425%*, 7/14/2014 Credit Card Receivables 2.0% Citibank Omni Master Trust: "A17", Series 2009-A17, 144A, 4.9%, 11/15/2018 "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Discover Card Master Trust, "A2", Series 2007-A2, 0.687%*, 6/15/2015 GE Capital Credit Card Master Note Trust, "A", Series 2010-3, 2.21%, 6/15/2016 Home Equity Loans 1.1% Ameriquest Mortgage Securities, Inc., "A6", Series 2003-5, 4.541%, 4/25/2033 C-Bass CBO Resecuritization, "D2", 7.25%, 6/1/2032 Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.369%*, 1/15/2037 Credit-Based Asset Servicing and Securitization LLC, "AF2", Series 2006-CB2, 5.501%, 12/25/2036 First Alliance Mortgage Loan Trust, "A1", Series 1999-4, 8.02%, 3/20/2031 First Franklin Mortgage Loan Asset Backed Certificates, "A2B", Series 2005-FF12, 0.495%*, 11/25/2036 GMAC Mortgage Corp. Loan Trust, "A5", Series 2003-HE2, 4.59%, 4/25/2033 IMC Home Equity Loan Trust, "A8", Series 1998-3, 6.34%*, 8/20/2029 IndyMac NIM Trust SPMD, "NOTE", Series 2007-B, 144A, 0.335%*, 6/25/2012 PennyMac Loan Trust, "A", Series 2010-NPL1, 144A, 4.25%*, 5/25/2050 Residential Funding Mortgage Securities II, Inc., "A7", Series 2001-HI4, 7.24%, 10/25/2026 Structured Asset Securities Corp., "1A2B", Series 2005-7XS, 5.27%, 4/25/2035 Manufactured Housing Receivables 0.1% Lehman ABS Manufactured Housing Contract Trust, "A6", Series 2001-B, 6.467%, 8/15/2028 Vanderbilt Mortgage Finance, "A4", Series 2000-D, 7.715%, 7/7/2027 Student Loans 0.2% SLM Student Loan Trust, "A6", Series 2004-1, 144A, 1.003%*, 7/25/2039 Utilities 0.2% CenterPoint Energy Transition Bond Co., LLC, "A1", Series 2009-1, 1.833%, 2/15/2016 Total Asset-Backed (Cost $131,127,935) Commercial Mortgage-Backed Securities 10.0% Banc of America Merrill Lynch Commercial Mortgage, Inc.: "A2", Series 2005-3, 4.501%, 7/10/2043 "B", Series 2005-2, 5.213%*, 7/10/2043 "A1", Series 2008-1, 5.268%, 2/10/2051 "AM", Series 2006-3, 6.072%*, 7/10/2044 Bayview Commercial Asset Trust, "SIO", Series 2007-1, 144A, Interest Only, 3.214%*, 3/25/2037 Bear Stearns Commercial Mortgage Securities, Inc.: "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 Citigroup Commercial Mortgage Trust, "A1", Series 2007-C6, 5.622%, 12/10/2049 Citigroup/Deutsche Bank Commercial Mortgage Trust, "A2B", Series 2007-CD4, 5.205%, 12/11/2049 Credit Suisse Mortgage Capital Certificates, "A2", Series 2007-C1, 5.268%, 2/15/2040 CS First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "D", Series 2004-C1, 144A, 4.956%, 1/15/2037 "A4", Series 2005-C1, 5.014%, 2/15/2038 "B", Series 2005-C5, 5.1%, 8/15/2038 "A3", Series 2002-CKN2, 6.133%, 4/15/2037 "H", Series 2002-CKP1, 144A, 7.437%*, 12/15/2035 DBUBS Mortgage Trust, "A2", Series 2011-LC3A, 3.642%, 8/10/2044 GE Capital Commercial Mortgage Corp., "A4", Series 2004-C3, 5.189%, 7/10/2039 GMAC Commercial Mortgage Securities, Inc., "F", Series 2003-C1, 144A, 4.718%, 5/10/2036 Greenwich Capital Commercial Funding Corp.: "A3", Series 2005-GG3, 4.569%, 8/10/2042 "A2", Series 2005-GG5, 5.117%, 4/10/2037 "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "A4", Series 2006-CB14, 5.481%, 12/12/2044 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "F", Series 2003-ML1A, 144A, 5.917%*, 3/12/2039 "A4", Series 2006-LDP7, 6.072%*, 4/15/2045 LB-UBS Commercial Mortgage Trust: "A3", Series 2004-C2, 3.973%, 3/15/2029 "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 "A3", Series 2004-C4, 5.347%*, 6/15/2029 Merrill Lynch Mortgage Trust, "A5", Series 2004-BPC1, 4.855%, 10/12/2041 Morgan Stanley Capital I: "A4B", Series 2005-IQ10, 5.284%, 9/15/2042 "A1", Series 2007-IQ16, 5.32%, 12/12/2049 TIAA Seasoned Commercial Mortgage Trust, "A1", Series 2007-C4, 5.544%*, 8/15/2039 Wachovia Bank Commercial Mortgage Trust: "A2", Series 2005-C17, 4.782%, 3/15/2042 "A4", Series 2005-C22, 5.444%*, 12/15/2044 "A2", Series 2007-C32, 5.926%*, 6/15/2049 Total Commercial Mortgage-Backed Securities (Cost $258,661,806) Collateralized Mortgage Obligations 7.2% American Home Mortgage Assets, "A5", Series 2007-4, 0.425%*, 8/25/2037 Banc of America Alternative Loan Trust: "2A2", Series 2003-10, 0.685%*, 12/25/2033 "1A1", Series 2003-7, 5.5%, 9/25/2033 Banc of America Mortgage Securities, Inc.: "1A3", Series 2002-K, 2.799%*, 10/20/2032 "2A3", Series 2005-J, 3.097%*, 11/25/2035 "2A8", Series 2003-J, 3.221%*, 11/25/2033 "1A10", Series 2005-4, 5.25%, 5/25/2035 "1A1", Series 2005-11, 5.75%, 12/25/2035 "A15", Series 2006-2, 6.0%, 7/25/2046 Bear Stearns Adjustable Rate Mortgage Trust, "5A", Series 2003-8, 4.444%*, 1/25/2034 Chase Mortgage Finance Corp., "A25", Series 2005-S2, 5.5%, 10/25/2035 Citicorp Mortgage Securities, Inc.: "3A1", Series 2005-1, 5.25%, 2/25/2035 "1A1", Series 2005-7, 5.5%, 10/25/2035 "1A2", Series 2006-5, 6.0%, 10/25/2036 Countrywide Alternative Loan Trust: "3A3", Series 2005-20CB, 5.5%, 7/25/2035 "1A4", Series 2006-43CB, 6.0%, 2/25/2037 Countrywide Home Loan Mortgage Pass Through Trust: "1A1", Series 2005-J3, 5.5%, 9/25/2035 "A35", Series 2005-24, 5.5%, 11/25/2035 Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.487%*, 8/28/2047 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.789%*, 2/25/2048 Federal Home Loan Mortgage Corp.: "DI", Series 3710, Interest Only, 4.0%, 1/15/2024 "NI", Series 3796, Interest Only, 4.0%, 2/15/2025 "PT", Series 3586, IOette, 4.359%**, 2/15/2038 "MA", Series 2664, 5.0%, 4/15/2030 "QP", Series 3149, 5.0%, 10/15/2031 "PI", Series 3561, Interest Only, 5.0%, 12/15/2031 "EB", Series 3062, 5.5%, 9/15/2021 "BT", Series 2448, 6.0%, 5/15/2017 Federal National Mortgage Association: "EI", Series 2010-41, Interest Only, 4.0%, 3/25/2024 "JM", Series 2004-29, 4.5%, 5/25/2019 "TA", Series 2007-77, 5.5%, 12/25/2029 "AB", Series 2006-3, 5.5%, 10/25/2032 "1A6", Series 2007-W8, 6.47%*, 9/25/2037 First Horizon Alternative Mortgage Securities, "1A1", Series 2007-FA2, 5.5%, 4/25/2037 First Horizon Mortgage Pass-Through Trust, "1A1", Series 2005-1, 5.0%, 3/25/2035 GMAC Mortgage Corp. Loan Trust, "A6", Series 2004-JR1, 0.685%*, 12/25/2033 Government National Mortgage Association: "AB", Series 2008-30, 4.2%, 2/20/2037 "IO", Series 2008-7, Interest Only, 5.5%, 3/20/2037 GSR Mortgage Loan Trust, "2A2", Series 2006-AR1, 2.795%*, 1/25/2036 IndyMac Index Mortgage Loan Trust, "4A1", Series 2005-AR9, 2.561%*, 7/25/2035 JPMorgan Mortgage Trust: "6A1", Series 2005-A6, 5.066%*, 8/25/2035 "3A2", Series 2005-A5, 5.304%*, 8/25/2035 Lehman Mortgage Trust, "2A2", Series 2006-2, 5.75%, 4/25/2036 Morgan Stanley Mortgage Loan Trust, "5A2", Series 2006-8AR, 2.277%*, 6/25/2036 Paine Webber Mortgage Acceptance Corp., "1B2", Series 1999-4, 144A, 6.46%*, 7/28/2024 Prudential Home Mortgage Securities Co., Inc., "4B", Series 1994-A, 144A, 6.73%*, 4/28/2024 Residential Accredit Loans, Inc.: "NB4", Series 2003-QS19, 4.75%, 10/25/2033 "A1", Series 2003-QS18, 5.0%, 9/25/2018 Residential Asset Mortgage Products, Inc.: "A5", Series 2005-SL1, 6.5%, 5/25/2032 "A3", Series 2004-SL3, 7.5%, 12/25/2031 Thornburg Mortgage Securities Trust: "A1", Series 2006-6, 0.345%*, 11/25/2046 "4A3", Series 2007-3, 0.445%*, 6/25/2047 "2A1", Series 2007-3, 0.455%*, 6/25/2047 Vericrest Opportunity Loan Transferee: "A1", Series 2011-NL1A, 144A, 5.926%, 12/26/2050 "M", Series 2010-NPL1, 144A, 6.0%, 5/25/2039 Washington Mutual Mortgage Pass-Through Certificates Trust: "1A2", Series 2005-AR12, 2.501%*, 10/25/2035 "A5", Series 2005-AR5, 2.575%*, 5/25/2035 Waterfall Victoria Mortgage Trust, "A", Series 2010-1, 144A, 5.0%, 10/20/2056 Wells Fargo Mortgage Backed Securities Trust: "4A1", Series 2005-AR16, 2.727%*, 10/25/2035 "2A3", Series 2006-AR1, 5.388%*, 3/25/2036 "2A6", Series 2005-11, 5.5%, 11/25/2035 "A19", Series 2006-10, 6.0%, 8/25/2036 Total Collateralized Mortgage Obligations (Cost $187,895,654) Government & Agency Obligations 22.2% Other Government Related (b) 3.1% BRFkredit AS, 144A, 2.05%, 4/15/2013 Dexia Credit Local SA, 144A, 2.75%, 1/10/2014 Eksportfinans ASA, 3.0%, 11/17/2014 Governor & Co. of the Bank of Ireland, 144A, 2.75%, 3/2/2012 International Bank for Reconstruction & Development, 5.25%*, 4/9/2025 Japan Finance Corp., 2.25%, 7/13/2016 Korea National Oil Corp., 144A, 5.375%, 7/30/2014 Nationwide Building Society, 144A, 0.472%*, 5/17/2012 Private Export Funding Corp., 2.125%, 7/15/2016 Qatari Diar Finance QSC, 144A, 3.5%, 7/21/2015 Sovereign Bonds 1.2% Kommunalbanken AS, 144A, 2.75%, 5/5/2015 Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 (a) Republic of Italy, 2.125%, 10/5/2012 Republic of Poland, 3.875%, 7/16/2015 U.S. Government Sponsored Agencies 3.2% Federal Home Loan Bank, 1.0%, 3/27/2013 Federal Home Loan Mortgage Corp., 1.0%, 8/27/2014 Federal National Mortgage Association, 1.125%, 7/30/2012 (a) U.S. Treasury Obligations 14.7% U.S. Treasury Bill, 0.055%***, 3/8/2012 (c) U.S. Treasury Inflation-Indexed Note, 0.5%, 4/15/2015 U.S. Treasury Notes: 0.125%, 8/31/2013 0.5%, 11/30/2012 (a) 0.75%, 6/15/2014 (d) 1.0%, 1/15/2014 1.0%, 8/31/2016 1.125%, 6/15/2013 1.25%, 9/30/2015 (a) 1.375%, 11/30/2015 1.5%, 7/31/2016 1.875%, 6/30/2015 (a) 2.125%, 12/31/2015 4.25%, 8/15/2013 Total Government & Agency Obligations (Cost $562,765,277) Loan Participations and Assignments 5.8% Senior Loans* 4.5% Academy Ltd., Term Loan, 6.0%, 8/3/2018 Advantage Sales & Marketing, Inc., Term Loan B, 5.25%, 12/18/2017 Alaska Communications Systems Holdings, Inc., Term Loan B, 5.5%, 10/21/2016 Allegiant Travel Co., Term Loan B, 5.75%, 3/10/2017 American Rock Salt Holdings LLC, Term Loan, 5.5%, 4/25/2017 AMN Healthcare, Inc., Term Loan B, 7.25%, 6/23/2015 Aspect Software, Inc., Term Loan B, 6.25%, 5/6/2016 Asurion Corp., First Lien Term Loan, 5.5%, 5/24/2018 Autoparts Holdingd Ltd., First Lien Term Loan, 6.5%, 7/28/2017 Avaya, Inc.: Term Loan B1, 3.064%, 10/24/2014 Term Loan B3, 4.814%, 10/26/2017 AVG Technologies, Inc., Term Loan, 7.5%, 3/11/2016 Bass Pro Group LLC, Term Loan, 5.25%, 6/13/2017 Big West Oil LLC, Term Loan, 7.0%, 3/31/2016 Bombardier Recreational Products, Inc., Term Loan, 2.75%, 6/28/2013 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Burlington Coat Factory Warehouse Corp., Term Loan B, 6.25%, 2/23/2017 Capital Automotive LP, Term Loan B, 5.0%, 3/10/2017 CareStream Health, Inc., Term Loan B, 5.0%, 2/25/2017 CCS Corp., Term Loan B, 3.369%, 11/14/2014 Cenveo Corp., Term Loan B, 6.25%, 12/21/2016 Chrysler Group LLC, Term Loan, 6.0%, 5/24/2017 Cinedigm Digital Funding I LLC, Term Loan, 5.25%, 4/29/2016 ClientLogic Corp.: Term Loan, 6.996%, 1/30/2014 Extended Term Loan, 6.996%, 1/30/2017 CNO Financial Group, Inc., Term Loan B, 6.25%, 9/30/2016 Coach America Holdings, Inc.: Letter of Credit, 5.896%, 4/20/2014 First Lien Term Loan, 7.25%, 4/18/2014 CPG International, Inc., Term Loan B, 6.0%, 2/18/2017 Crown Media Holdings, Inc., Term Loan B, 5.75%, 7/14/2018 Cumulus Media, Inc., Term Loan, 5.75%, 9/17/2018 Exopack LLC, Term Loan, 6.5%, 5/26/2017 Fairway Group Acquisition Co., Term Loan A, 7.5%, 3/3/2017 First Data Corp.: Term Loan B1, 2.985%, 9/24/2014 Term Loan B2, 2.985%, 9/24/2014 Term Loan B, 4.235%, 3/23/2018 Frac Tech International LLC, Term Loan B, 6.25%, 5/6/2016 Freescale Semiconductor, Inc., Term Loan B, 4.472%, 12/1/2016 Goodman Global Holdings, Inc., Second Lien Term Loan, LIBOR plus 7.0%, 10/30/2017 Great Point Power, Term Delay Draw, 4.25%, 3/10/2017 Grifols, Inc., Term Loan B, 6.0%, 6/1/2017 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Harbor Freight Tools U.S.A., Inc., First Lien Term Loan, 6.5%, 12/22/2017 Harron Communication Corp., Term Loan B, 5.25%, 10/6/2017 Hercules Offshore LLC, Term Loan B, 7.5%, 7/11/2013 IMS Health, Inc., Term Loan B, 4.5%, 8/25/2017 Ineos U.S. Finance LLC: Term Loan B2, 7.501%, 12/16/2013 Term Loan C2, 8.001%, 12/16/2014 Intelsat (Bermuda) Ltd., Term Loan, 2.75%, 2/1/2014 Istar Financial, Inc., Term Loan A2, 7.0%, 6/30/2014 Kasima LLC, Term Loan B, 5.0%, 3/31/2017 Language Line LLC: Term Loan B, 6.25%, 6/20/2016 Second Lien Term Loan, 10.5%, 12/20/2016 Luxlas Fund Ltd. Partnership, Term Loan B, 6.5%, 8/14/2017 N.E.W. Holdings I LLC, Term Loan, 6.0%, 3/23/2016 Nebraska Book Co., Inc., Debtor in Possession Term Loan B, 7.25%, 7/27/2012 Neiman Marcus Group, Inc., Term Loan, 4.75%, 5/16/2018 Nuveen Investments, Inc., Term Loan, 5.869%, 5/12/2017 Oceania Cruises, Inc., Term Loan B, 5.125%, 4/27/2015 Oriental Trading Co., Inc., Term Loan B, 7.0%, 2/10/2017 Pelican Products, Inc., Term Loan B, 5.0%, 3/7/2017 PETCO Animal Supplies, Inc., Term Loan, 4.5%, 11/24/2017 Pierre Foods, Inc., First Lien Term Loan, 7.0%, 9/30/2016 Postmedia Network, Inc., Term Loan C, 6.25%, 7/13/2016 Quad/Graphics, Inc., Term Loan B, 4.0%, 7/26/2018 RedPrairie Corp., Term Loan B, 6.0%, 3/24/2016 Remy International, Inc., Term Loan B, 6.25%, 12/16/2016 Reynolds Group Holdings, Inc.: Term Loan B, 6.5%, 2/9/2018 Term Loan C, 6.5%, 8/9/2018 Sabre, Inc., Term Loan B, 2.239%, 9/30/2014 Sagittarius Restaurants LLC, Term Loan B, 7.5%, 5/18/2015 Sheridan Production Partners I LLC: Term Loan, 6.5%, 4/20/2017 Term Loan 1-A, 6.5%, 4/20/2017 Term Loan 1-M, 6.5%, 4/20/2017 Smart & Final Stores Corp., Term Loan B2, 5.073%, 5/31/2016 Sorenson Communications, Inc., Term Loan C, 6.0%, 8/16/2013 Springboard Finance LLC, Term Loan, 7.0%, 2/23/2015 Springleaf Finance Corp., Term Loan, 5.5%, 5/10/2017 Springs Windows Fashions LLC, Term Loan B, 6.0%, 5/31/2017 Star West Generation LLC, Term Loan B, 6.0%, 5/14/2018 Summit Entertainment LLC, Term Loan, 7.5%, 9/7/2016 Sun Healthcare Group, Inc., Term Loan B, 7.5%, 10/15/2016 Supervalu, Inc., Term Loan B3, 3.739%, 4/28/2018 Swift Transportation Co., Inc., Term Loan B, 6.0%, 12/21/2016 Terra-Gen Power LLC, Term Loan B, 6.5%, 6/20/2018 Toys "R" Us-Delaware, Inc., Term Loan, 6.0%, 9/1/2016 Travelport LLC: Term Delay Draw, 4.746%, 8/21/2015 Term Loan B, 4.746%, 8/21/2015 U.S. Airways Group, Inc., Term Loan, 2.739%, 3/21/2014 U.S. Foodservice, Inc., Term Loan B, 5.75%, 3/31/2017 Volume Services America, Inc.: Term Loan A, 10.0%, 9/16/2015 Term Loan B, 10.5%, 9/16/2016 Western Refining, Inc., Term Loan B, 7.5%, 3/15/2017 Sovereign Loans 1.3% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom OAO, 144A, 8.125%, 7/31/2014 Russian Agricultural Bank OJSC, Series 1, 144A, 7.175%, 5/16/2013 Russian Railways, 5.739%, 4/3/2017 Sberbank of Russia, 5.499%, 7/7/2015 Total Loan Participations and Assignments (Cost $152,250,543) Municipal Bonds and Notes 5.5% California, General Obligation, 4.0%, 9/1/2014 California, State Department of Water Resources Supply Revenue, Series N, 5.0%, 5/1/2013 California, State General Obligation, Series 3, Mandatory Put 4/1/2013 @ 100, 5.65%, 4/1/2039 (e) Connecticut, General Obligation, Series A, Prerefunded 4/15/2013 @ 100, 5.0%, 4/15/2020 Dallas, TX, Waterworks & Sewer System Revenue, Prerefunded 4/1/2013 @ 100, 5.0%, 10/1/2020, INS: AGMC Florida, Jacksonville Electric Authority Revenue, Series 23, 5.0%, 10/1/2014 (f) Florida, State Board of Public Education, Capital Outlay 2011, Series C, 4.0%, 6/1/2014 Frisco, TX, General Obligation, 4.0%, 2/15/2014 Georgia, State General Obligation, Series E-2, 4.0%, 9/1/2013 Houston, TX, Community College, 4.0%, 2/15/2014 (f) Houston, TX, Utility System Revenue, Series E, 5.0%, 11/15/2013 Illinois, State General Obligation, 3.321%, 1/1/2013 (e) Indiana, State Finance Authority Highway Revenue, Series A, 4.0%, 12/1/2013 King County, WA, Sewer Revenue, Series B, 5.0%, 1/1/2013 (f) Louisiana, Public Facilities Authority Systems Revenue, Restoration Bonds, Series A-1, 4.5%, 2/1/2014 (e) Massachusetts, State School Building Authority Sales Tax Revenue, Series A, 4.0%, 5/15/2014 Massachusetts, State Special Obligation Revenue, Federal Highway, Grant Anticipation Note Program, Series A, 5.0%, 6/15/2013 New Jersey, Economic Development Authority Revenue, School Facilities, Series F, Prerefunded 6/15/2013 @ 100, 5.25%, 6/15/2022, INS: FGIC New Mexico, Finance Authority, State Transportation Revenue, Series A-1, 5.0%, 12/15/2013 New York, State Thruway Authority, Personal Income Tax Revenue, Series A, 4.0%, 3/15/2014 New York, State Local Government Assistance Corp., Series A, 5.0%, 4/1/2014 New York, Tobacco Settlement Financing Corp., Series B, 5.0%, 6/1/2014 New York, NY, General Obligation, Series G, 5.0%, 8/1/2014 Pennsylvania, General Obligation: Series A, 5.0%, 5/1/2014 Prerefunded 1/1/2013 @ 100, 5.0%, 1/1/2020, INS: NATL Sumner County, TN, General Obligation, 5.0%, 6/1/2014 Texas, State Public Finance Authority Revenue, Series A, 5.0%, 7/1/2014 Virginia, State Public School Financing Authority, 1997 Resolution, Series B, 5.0%, 8/1/2014 Virginia, State College Building Authority, Educational Facilities Revenue, 21st Century College & Equipment, Series A, Prerefunded 2/1/2014 @ 100, 5.0%, 2/1/2015 Washington, Motor Vehicle Fuel Tax, Series B-1, 4.0%, 8/1/2014 Washington, University Revenues, Series A, 5.0%, 4/1/2014 Total Municipal Bonds and Notes (Cost $139,325,341) Shares Value ($) Securities Lending Collateral 1.2% Daily Assets Fund Institutional, 0.17% (g) (h) (Cost $31,074,114) Cash Equivalents 2.9% Central Cash Management Fund, 0.10% (g) (Cost $75,267,303) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,560,497,851)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury bill rate. These securities are shown at their current rate as of September 30, 2011. ** These securities are shown at their current rate as of September 30, 2011. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $2,566,831,386. At September 30, 2011, net unrealized depreciation for all securities based on tax cost was $7,992,545. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $36,473,135 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $44,465,680. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at September 30, 2011 amounted to $30,267,820, which is 1.2% of net assets. (b) Government-backed debt issued by financial companies or government sponsored enterprises. (c) At September 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) At September 30, 2011, this security has been pledged, in whole or in part, as collateral for open swap contracts. (e) Taxable issue. (f) When-issued security. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (h) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. CBO: Collateralized Bond Obligation FDIC: Federal Deposit Insurance Corp. FGIC: Financial Guaranty Insurance Co. INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. IOettes: These securities represent the right to receive interest payments on an underlying pool of mortgages with similar features as those associated with IO securities. Unlike IO's, a nominal amount of principal is assigned to an IOette which is small in relation to the interest flow that constitutes almost all of the IOette cash flow. The effective yield of this security is lower than the stated interest rate. NATL: National Public Finance Guarantee Corp. PIK: Denotes that all or a portion of the income is paid in kind. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At September 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Japanese Government Bond JPY 12/9/2011 7 ) 2 Year U.S. Treasury Note USD 12/30/2011 ) Federal Republic of Germany Euro-Bund EUR 12/8/2011 United Kingdom Long Gilt Bond GBP 12/28/2011 Total net unrealized appreciation At September 30, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/15/2011 10 Year Canadian Government Bond CAD 12/19/2011 ) 10 Year U.S. Treasury Note USD 12/20/2011 ) 2 Year U.S. Treasury Note USD 12/30/2011 Federal Republic of Germany Euro-Schatz EUR 12/8/2011 Total net unrealized depreciation ) At September 30, 2011, open credit default swap contracts sold were as follows: Effective/ Expiration Dates Notional Amount ($) (i) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (j) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 12/20/2010 3/20/2016 1 % Freeport- McMoRan Copper & Gold, Inc., 8.375%, 4/1/2017, BBB- ) ) ) 6/22/2009 9/20/2014 2 % MetLife, Inc., 5.0%, 6/15/2015, A- ) Total net unrealized appreciation (i) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. (j) The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At September 30, 2011, open interest rate swap contracts were as follows: Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 6/26/2009 6/26/2012 3 Floating — LIBOR Fixed — 2.26% — 6/29/2009 7/1/2013 4 Floating — LIBOR Fixed — 2.71% — 9/24/2012 9/24/2016 3 Fixed — 1.325% Floating — LIBOR — 9/24/2012 9/24/2016 5 Fixed — 1.325% Floating — LIBOR 10/28/2010 10/28/2025 1 Floating — LIBOR Floating — 4.123%++ ) — ) 11/1/2010 11/1/2025 6 Floating — LIBOR Floating — 4.103%++ ) — ) 11/12/2010 11/12/2025 1 Floating — LIBOR Floating — 4.28%++ ) — ) 11/15/2010 11/15/2025 6 Floating — LIBOR Floating — 4.586%++ ) — ) 11/16/2010 11/16/2025 1 Floating — LIBOR Floating — 4.59%++ — 11/19/2010 11/19/2025 6 Floating — LIBOR Floating — 4.795%++ ) — ) 11/23/2010 11/23/2025 1 Floating — LIBOR Floating — 4.853%++ — Total net unrealized appreciation ++This interest rate swap is shown at its current rate as of September 30, 2011. At September 30, 2011, total return swap contracts were as follows: Effective/ Expiration Dates Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 4/26/2011 4/26/2012 5 % BNP Paribas BPSTAR Enhanced Momentum Index — 6/9/2010 6/1/2012 4 % Global Interest Rate Strategy Index ) — ) Total net unrealized depreciation $ ) Counterparties: 1Morgan Stanley 2JPMorgan Chase Securities, Inc. 3Bank of America 4 Citigroup, Inc. 5BNP Paribas 6Barclays Bank PLC LIBOR: London Interbank Offered Rate At September 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty AUD USD 10/18/2011 UBS AG CHF USD 10/18/2011 UBS AG EUR USD 10/18/2011 UBS AG JPY USD 10/18/2011 UBS AG NZD USD 10/18/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD CAD 10/18/2011 ) UBS AG USD GBP 10/18/2011 ) UBS AG USD NOK 10/18/2011 ) UBS AG USD SEK 10/18/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, interest rate swap contracts, total return swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (k) Corporate Bonds $
